DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: in Figure 3D there are two reference number “6a” pointing at two different laser cuts. “Reference “6a” on the right side needs to be corrected ad “5a.”   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: last line of paragraph 0015 lacks a period.  Typographical error needs correction.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriyama, JP 2000340401 (Applicant cited; machine translation attached to this action).
Regarding claim 1, Kuriyama teaches a method of manufacturing a chip resistor (see figures 4-8 and corresponding paragraphs starting from 0040), the method comprising:
an electrodes forming step of forming a pair of electrodes 22 on a front surface of an insulating substrate 20 with a predetermined interval therebetween;
a resistor 12 forming step of forming a rectangular parallelepiped resistor so as to connect the pair of electrodes 22;

a second trimming B2 forming step of measuring the resistance value of the resistor, forming a third cutting-out B2a which extends from one of the side faces of the resistor on which the first trimming groove (top side) is formed toward the direction orthogonal to the direction between the electrodes 22 until the measured resistance value reaches a second target resistance value that is higher than the resistance value after the first trimming forming step is performed but lower than the target resistance value (resistance adjustments; see paragraphs 0041 to 0052), and then forming a fourth cutting-out B2b which extends from an end of the third cutting-out toward a direction of the first cutting-out of the first trimming groove until the measure resistance value reaches the target resistance value so as to form an L-shaped second trimming groove,
wherein the third cutting-out B2a of the second trimming groove extends from a position on one of the side faces of the resistor, which is a trimming start point separated from the first cutting-out B1a of the first trimming groove toward a direction to one of the electrodes by a certain distance L2 that is longer than the certain distance L1, toward the direction orthogonal to 
Regarding claim 2, Kuriyama teaches the method of manufacturing a chip resistor, wherein a value of the first target resistance value is determined in accordance with an initial resistance value (see paragraphs 0043-0047; rough and fine resistance adjustments).
Regarding claims 3 and 4, Kuriyama teaches the method of manufacturing a chip resistor, wherein the third cutting-out B2a of the second trimming groove is formed so as to exceed a virtual line EL1 connecting an intersection point (located near reference number 12a), in which one of the electrodes 22 is in contact with one of the side faces of the resistor 12, with an end B1ba (see figures 7 and 8) of the first trimming groove B1, and so as not to exceed a length of the first cutting-out B1a of the first trimming groove B1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,164,688. Although the claims at issue are not identical, they are not patentably distinct from each other because: both the current invention and the US Pat. ‘688 teach a chip resistor with trimming for adjusting the resistance of the chip resistor, wherein the horizontal grooves of the first and the second trimming grooves face each other (approach each other).  However, the current invention does not recite the horizontal .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Croci, Kaida et al., Kosinski, and Higashi et al. teach trimming method for resistance adjustments to chip resistors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833